EXHIBIT 10.2
 
 
Summary of Director Compensation


Attached is Schedule B that details Board of Director and Committee Member
compensation.  Directors that are salaried officers of the corporation receive
no director or committee compensation.  Schedule B is approved annually by the
Board of Directors.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2 Continued
 
 
SCHEDULE B
JANUARY 18, 2012


DIRECTORS’ COMPENSATION:
Non-salaried Directors $18,500 annual retainer plus $1,800 per meeting attended
of Tri City National Bank and $400 per meeting attended of Tri City Bankshares
Corporation, payable quarterly
   
EXECUTIVE COMMITTEE:
Annual compensation, payable quarterly:
Ronald K. Puetz
Ronald K. Puetz – no compensation

William Gravitter
William Gravitter
$20,000
Sanford Fedderly
Sanford Fedderly
$13,600
Christ Krantz
Christ Krantz
$  6,300
Brian T. McGarry
Brian T. McGarry
$  6,300

 
Plus $1,800 per meeting attended

   
LOAN COMMITTEE:
 
William Werry, Chairman
Non-salaried Directors:
Robert W. Orth
Chairman $900 per meeting attended
Sanford Fedderly
Other members $600 per meeting attended
William Gravitter
Payable quarterly
Christ Krantz
 
Ronald K. Puetz
 
Scott A. Wilson
 
Brian T. McGarry
     
AUDIT COMMITTEE:
 
William N. Beres, Chairman
Chairman $11,750 per annum, payable quarterly
Sanford Fedderly
Non-salaried members $375 per meeting attended
Christ Krantz
Payable quarterly
   
CRA/COMPLIANCE COMMITTEE
 
Scott A. Wilson, Chairman
Non-salaried Directors:
David A. Urlich, Jr.
$375 per meeting attended, payable quarterly
Scott D. Gerardin
 
Georgia Franecki
 
Joseph Porter
 
Michael Koenen
 
William Zick
 
Mark Dandrea
 
Kristen Gagliano
 


